543 U.S. 1136
BOLDINGv.UNITED STATES;GONZALEZ-SANDOVALv.UNITED STATES;COVARRUBIASv.UNITED STATES;DE LEON-ROCHAv.UNITED STATES;LOPEZ-GUZMANv.UNITED STATES;GUERRAv.UNITED STATES; andROMEROv.UNITED STATES.
No. 04-7871.
Supreme Court of United States.
February 22, 2005.

1
C. A. 5th Cir. Reported below: 110 Fed. Appx. 389 (first judgment), 452 (sixth judgment), and 454 (fourth judgment); 111 Fed. Appx. 330 (seventh judgment), 335 (third judgment), 336 (fifth judgment), and 339 (second judgment). Motions of petitioners for leave to proceed in forma pauperis granted. Certiorari granted, judgments vacated, and cases remanded for further consideration in light of United States v. Booker, ante, p. 220.